341 S.W.3d 809 (2011)
STATE of Missouri, Respondent,
v.
Gordon F. GOLDSBY, Jr., Appellant.
No. ED 96178.
Missouri Court of Appeals, Eastern District, Division Four.
May 24, 2011.
Gordon F. Goldsby, Jr., Bowling Green, MO, pro se.
Chris Koster, Attorney General, Robert Jeff Bartholomew, Assistant Attorney General, Jefferson City, MO, for respondent.
Before: KURT S. ODENWALD, P.J., ROBERT G. DOWD, JR., J. and TED HOUSE, Sp. J.

ORDER
PER CURIAM.
Gordon Goldsby (Goldsby) appeals from the trial court's judgment denying his second request for a nunc pro tunc order to remedy a clerical error of his written judgment, filed pursuant to Rule 29.12(c).[1] Goldsby was convicted in 1990 with one count of kidnapping, one count of rape, and one count of assault with intent to do great bodily harm with malice aforethought. Goldsby appealed his conviction, which this Court affirmed in State v. Goldsby, 845 S.W.2d 636 (Mo.App. E.D.1992). Goldsby now contends that the court's oral sentence differed from the written sentence, and that the written sentence should be corrected through an order nunc pro tunc. Specifically, Goldsby claims that the written judgment changes the order of the sentences and the sequence by which they are to be served. Finding no error on the part of the trial court, we affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).
NOTES
[1]  All subsequent rule citations are to the Missouri Rules of Criminal Procedure.